NO. 12-03-00360-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
JOEY WAYNE THIGPEN,                               §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM

            Appellant Joey Wayne Thigpen was convicted of felony driving while intoxicated and was
sentenced to ten years of imprisonment.  Appellant’s counsel has filed an Anders


 brief, stating that
the record does not present any meritorious points for appeal, and Appellant has not filed a brief pro
se.  We affirm. 
 
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders and Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969), stating that he has diligently reviewed the appellate record
and is of the opinion that the record reflects no reversible error and that there is no error upon which
an appeal can be predicated.  He further relates that he is well acquainted with the facts in this case. 
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), Appellant’s brief presents a chronological summation of the procedural history of the case
and further states that Appellant’s counsel is unable to raise any arguable issues for appeal.  We have
likewise reviewed the record for reversible error and have found none.
            As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s motion for
leave to withdraw is granted and the trial court’s judgment is affirmed.
 
Opinion delivered November 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)